 On behalf of His Excellency President Andre Kolingba, Head of State and Government of the Republic, who wishes us every success in our work, I should like to extend to you, Sir, my delegation's sincere congratulations on your election to the presidency of the forty-first regular session of the General Assembly of our Organization. Your election is a tribute rightly paid your country, Bangladesh, a member like my own of the Movement of Non-Aligned Countries, whose militant commitment to peace and international co-operation are well known. Your experience and mastery of international affairs make you more than qualified to conduct our discussions in this difficult period for the United Nations. I am sure of that, and I should like to assure you of my delegation's full co-operation.
My delegation greatly valued the skill, wisdom and competence with which your predecessor, Ambassador Jaime de Pinies, discharged the mission entrusted to him at the last session.
Lastly, to Mr. Javier Perez de Cuellar, the United Nations Secretary-General, I should like once again to express the gratitude of the Central African Republic for his profound sense of responsibility and for his unflagging determination to see the cause of the United Nations triumph.
That cause, for which we gather here in this Hall to present an image of a peaceful world, is a cause that we share. Its defense, despite all the problems of our era and the often pronounced opposition to our interests, is also something in which we share, and it calls for constant devotion and faith.
Last year's celebration of the fortieth anniversary of our Organization provided us with an opportunity to evaluate its achievements. In particular, that anniversary provided the international community with the opportunity to restate its faith and reaffirm its commitment to the United Nations ideals of peace and security, democracy and tolerance, equality and justice.
The general conclusion was that, in spite of the United Nations' limited achievements, its existence is necessary as an irreplaceable instrument for the maintenance of international peace and security, as well as co-operation in an increasingly complex but increasingly interdependent world.
Thus in the final analysis it was recognized that the United Nations plays a preponderant role in the organization and implementation of multilateral co-operation.
And yet, since last year the state of the world has not been that hoped for by those who attended the San Francisco Conference, for they imagined the world practicing tolerance, living in peace in a spirit of good-neighborliness, joining forces to maintain international peace and security, ensuring that armed force would not be used, and promoting the economic and social progress of all peoples.
Instead of that world of peace and solidarity, we are living in a world marked by a spirit of domination, by expansionism and by the quest for or desire to preserve zones of influence which often give rise to conflicts and tension played out in the countries of the third world. The state of the world is not what the Charter envisaged because the basic and essential principal of the equality of peoples and their right to self-determination is not everywhere respected; I refer in particular to Africa, the Middle Bast and Asia. The state of the world is not as envisaged by the Charter because poverty, disease and illiteracy continue to be the lot of the majority of peoples.
This state of the world, characterized by a marked recrudescence of selfish policies, one result of which is the serious crisis of the united Nations, demands of us a collective increase in political resolve directed to strengthening multilateralism as the best form of co-operation, capable of providing real solutions to all our problems.
First and foremost we must have real co-operation for real peace in this International Year of Peace. The machinery envisaged by the Charter must be made to work*, above all, the principal body of the United Nations, the Security Council, must take action. The Security Council is the custodian of the common interest and bears the weighty responsibility of maintaining international peace and security, it must demonstrate good faith whenever peace is threatened or breached. The essential role of the permanent members - in particular the most powerful of them -requires the calm dialog necessary for the defense of that common interest. Consequently the weighted vote of the permanent members of the Security Council implies that they must not take an exclusive view of the world, far less engage in ideological confrontations which can only hinder the settlement of disputes.
The fact that international peace and security are everyone's concern means that the Security Council must not become a mere recording studio where roles are. Played out, where debate follows debate, where vetoes proliferate and where decisions are on rare occasions adopted but are seldom implemented. In the view of the Central African Republic this is a deviation from, a dereliction of the heavy responsibilities of the Security Council, the primary depositary of our hopes for the advent of the world envisaged in the Charter. Thus in the general interests of international peace and security the full exercise by the Security Council of its mandatory powers, binding on all Members, is a fundamental condition for strengthening the authority of the United Nations and enhancing confidence in the Organization, we must also strive all together in good faith to ensure that the values enshrined in the Charter prevail, including the most basic value of freedom.
Freedom is indivisible and universal. It cannot, at one time, mobilize all peoples without distinction when it is threatened in one continent*, on other continents, while at another time, the international community is divided, freedom is given conflicting interpretations or subjected to haphazard or self-interested approaches that impede its advent and its full realization.
The right to self-determination and independence, the right of every people to regain or to fight to regain its homeland, the right of every people to be master of its own destiny cannot be honored and exercised in one place, while it is trampled on and stolen in another, as though some peoples had no freedom other than to choose between annihilation and submission. My country, the Central African Republic, feels impelled to reaffirm here its conviction that freedom and the right of self-determination are unique, universal and inviolable.
That is why freedom, equality and justice must be established in South Africa, where we see the persistence of the iniquitous system of apartheid, based on the false premise of racial superiority, which denies the status of human being to the majority of its population, who are deemed to be non-persons. Apartheid divides human beings, separates them off and pens them up according to the color of their skin. Apartheid is undoubtedly the great moral challenge of our time, we therefore welcome such decisions as those taken at the Paris World Conference on Sanctions against Racist South Africa, and the new anti-South Africa stand taken by the countries of the European Economic Community, Canada and the Nordic States, to compel it to show more wisdom and political realism. Apartheid must be abolished, and all the people of South Africa, without distinction, must build a new society.
Legality and right are on our side in the case of Namibia, which South Africa continues to occupy illegally, and whose people have for too long been held hostage. In support of this cause, the front-line States are paying a heavy price ir destabilization, interference and blackmail. As the representative of the South West Africa People's Organization (SWAFO) said at the recent fourteenth special session of the General Assembly, that special session must be the last on the question of Namibia. The Security Council can no longer desist from implementing its own decisions, thus further postponing the decolonization of that African land and encouraging South Africa's continuous and persistent defiance of the authority of the United Nations. Namibia must regain its freedom and accede forthwith to national sovereignty, without any preconditions.
With regard to Chad, a country which is both a neighbor and a friend, the Central African Republic wishes to pay a well deserved tribute to the Government led by President Hissein Habre for the remarkable, patient and tenacious efforts it has made to reconcile all Chadians. My country sincerely hopes those efforts will be successful; the results already speak for themselves. We believe that only peace and union can enable the people of that long-suffering country to participate in the enormous task of national reconstruction being undertaken by the Government of Chad. Therefore, faithful in its commitment to the principles of the Organization of African Unity (OAU), and particularly to that of the inviolability of borders, the Central African Republic calls for compliance with those principles in the case of Chad, whose territorial integrity must be restored.
The Palestinian people too is entitled to a homeland. The failure to settle the question of Palestine, which is at the core of the Middle East situation, is the main reason for the daily violence in that deeply troubled part of the world. In the Middle East, even more than elsewhere, there must be multilateral support for the efforts and initiatives of the united Nations, including those related to the convening of an international conference to restore to the Palestinian people, united behind the Palestine Liberation Organization (PIO), its national rights. It must exercise those rights in an independent State within secure and recognized boundaries*, this must be the case also for the other States of the region. Still on the Middle East, Iran and Iraq must heed the voice of reason and put an end to a fratricidal war which has gone on too long and is of deep concern to the international community owing to the enormous loss of life that it has caused. The Central African Republic sincerely hopes that Iraq's constant of willingness to find a just, negotiated political solution in keeping with the United Nations Charter will find an appropriate response in the region so that the carnage that engulfs the two countries may end once and for all.
Similarly, we should seek to ensure implementation of the United Nations resolutions on Democratic Kampuchea. The Kampuchean people must be allowed, without any outside interference, freely to choose its future, recover its full sovereignty and build a neutral, non-aligned State. That is the unanimous will constantly reaffirmed by the international community, which at each session reiterates its conviction that the Kampuchean question must be resolved by peaceful means. Accordingly, my delegation supports the eight-point approach formulated by the Coalition Government of Democratic Kampuchea, which has the advantage of proposing, in keeping with United Nations principles, a final solution to this question.
The inviolability of the right of peoples to self-determination and its corollary, the equality of States, which is the basis of the universalist mission of the United Nations, must also prevail in the case of the Korean peninsula, where the Central African Republic hopes that the legitimate aspirations of the Korean people to reunification will be speedily attained. That means that the two parties, on the basis of the Joint Statement of 4 July 1972, must use peaceful means, and engage in direct, open dialog, without any outside interference. Similarly, the effort s that we are making to encourage this peaceful reunification and thus enable the Korean people, which has been divided for so long, to be reunited could in the meantime act on the principle of the admission, whether or not simultaneous, of the two Koreas to the United Nations.
The values of freedom and democracy, equality and justice and tolerance, observance of which could have determined the settlement of all the questions that we have just mentioned and which do determine the balance of international peace and security, must, if they are to be better supported at the multilateral level, be profoundly integrated in the juridical and political systems of each of our States, because, we can then claim for them beyond national borders the respect accorded to them nationally.
My country understands this and is now, under the guidance of President Kolingba, trying to establish the structures of a new democracy, based on the political reality in my country, the implementation of which will enable the people of the Central African Republic better to express their aspirations in keeping with these values.
The fact that the Central African Republic has subscribed to the various legal instruments guaranteeing the rights of the individual - in particular the International Covenant on Civil and Political Rights and the Optional Protocol -clearly shows my Government's dedication to the protection of man and to the values inherent in man, the denial of which cannot be permitted. If this approach is shared by all the members of the international community, there is no doubt that through multilateralism we shall have made some progress towards democratization of international political relations, which will facilitate progress towards the advent of a new international economic order.
The continuing worsening of the economic situation of the third worLd countries in general and the African countries in particular owing to the combined effects of the debt burden, persistent inflation and the drop in commodity prices has undoubtedly helped to spur a search for new approaches to allow the United Nations once again to play its proper role in the organization of multilateral co-operation. It is in this context that we should place the recent special session on the critical economic situation in Africa, held in New York, because for the first time the United Nations made a special effort to deal with the economic situation of one continent. Disaster was indeed knocking at the door then.
The Program of Action adopted at that session to support Africa's economic recovery is undoubtedly an expression of a new awareness and solidarity.
It was a specific manifestation of multilateralism, that is, of a common responsibility; an appeal for common efforts to understand and resolve questions relating to development. The widespread economic crisis, which spares no country, highlights complementarity, the close interdependence of the North and the South. It is the whole economy that governs relations between the two entities at that level that is being challenged, and a comprehensive solution must be found. This means that a genuine dialog must be started so that eventually we can restructure international economic relations on the basis this time of fairness and justice.
Economic solidarity, it is true, can only supplement internal efforts. That is why my country, with the people's support, is making a resolute, intensive effort to reform the national economy. We welcome the fact that this is recognized by the international community, as are the recovery efforts by other African States.
If translated into action, the solemn commitment made at the special session by many States of the northern hemisphere and some international organizations to support in various ways the economic recovery program for African countries would mean that we could not only firmly establish this solidarity but prepare fertile soil in which could germinate this new kind of North-South co-operation and for which the Central African Republic hopes so sincerely and at the center of which the United Nations would again play its full multilateralist role. Periods of crisis are more likely than periods of relative calm to give rise to changes in institutions or human attitudes; they are also more likely - and this is the danger - to give rise to an often egocentric interpretation of the values enshrined in the Charter, the scope of which might thus be weakened. They are also likely to bring about a unilateral approach, which endangers the advent of a peaceful world. A real determination is required, a collective effort and genuine solidarity, from the members of the international community, to ensure a resolute defense of these values whenever, wherever and in whatever circumstances they are challenged. For that purpose there is only one forum, the United Nations, and only one method, multilateral co-operation organized by the United Nations to that end, which must be constantly maintained, cultivated and strengthened. This approach will undoubtedly allow us to take vigorous action to create a climate of trust conducive to the realization of the ideals of freedom and democracy, equality and justice, tolerance and peace.



